Appeal from D. C. E. D. Pa. Probable jurisdiction noted and case set for oral argument immediately following No. 914. Motion of appellees to expedite consideration granted and the expedited schedule for filing of briefs, consented to by the Solicitor General, adopted. Case will be heard on the typewritten record with leave to the parties to print such portions of the record as they desire as appendices to their briefs.
Mr. Justice Clark took no part in the consideration or decision of this case.